IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


IN THE MATTER OF THE
                                                                                                  GO O
PERSONAL RESTRAINT OF:                       )       No. 70186-0-1
                                                                                            oo    ":1 —•

ERIC LAMAR JACKSON,                          )       DIVISION ONE                           L~o   • -.':--

                                                                                            C"»

                      Petitioner.            )       UNPUBLISHED OPINION                          CO P":



                                                                                            CO
                                             )       FILED: SEP 1 6 2013                          o    -•'-"-
                                                                                            en



       Per Curiam. Eric Jackson has filed a personal restraint petition challenging the

sentence imposed upon his guilty plea to domestic violence felony violation of a court

order and first degree theft. We accept the State's concession that the trial court
exceeded its authority in sentencing Jackson on the felony violation of a court order

count to a term of community custody of 12 months in addition to a standard-range term

of confinement of 60 months, the statutory maximum for the offense.1 See RCW
9.94A.701(9). Because Jackson was sentenced in August 2010, the trial court, not

Department of Corrections, has the obligation to reduce the term ofcommunity custody
to avoid a sentence in excess of the statutory maximum. State v. Boyd, 174 Wn.2d

470, 275 P.3d 321 (2012): see also State v. Winborne, 167 Wn. App. 320, 329, 273

P.3d 454, review denied, 174 Wn.2d 1019 (2012).

       Accordingly, we remand to the trial courtto amend the community custody term

consistent with RCW 9.94A.701 (9). See Boyd, 174 Wn.2d at 473.


1 First degree theft is not a "crime against a person" and therefore, does not qualify for the
imposition of community custody. RCW 9.94A.411.
No. 70186-0-1/2



      Remanded.




                  For the court:




                                       j££L
                                   )^(W^